Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP- 2008/308785 to Shimizu et al. in view of U.S. Patent Pub. No. 2018/0281364 to Uemura et al.

As to claims 1-3, 6, and 9, Shimizu discloses a synthetic leather comprising a substrate, a skin layer that is disposed on top of the substrate, a skin layer prepared from a urethane solution (0023), and a top anti-stain (dirt removability and smooth surface touch) layer that is disposed on the skin layer comprising a silicone resin solution containing spherical particles, a urethane- modified polyethylene glycol as a thickening agent to adjust the viscosity, and silicon based surfactants as wettability improvers (0026). Shimizu discloses hydroxyl group containing polyorganosiloxanes as the preferred silicone resin solution (0015). Shimizu does not teach the use of fluorine containing additives/reactants in the anti-stain layer, therefore, the ratio of fluorine/silicon is 0.
Shimizu does not expressly disclose polyurethane resins as part of the base resin.
Uemura teaches synthetic resin leathers comprising a surface treatment layer 1a having excellent flexibility, wear resistance and oleic acid resistance comprising a polycarbonate urethane resin and a carbodiimide crosslinking agent (Abstract).
At the time of filing it would have been obvious to a person of ordinary skill in the art to replace the urethane-modified polyethylene glycol of Shimizu with the surface treatment composition of Uemura to provide a synthetic leather having excellent flexibility, wear resistance and oleic acid resistance (Abstract).
With regards to the claimed properties. The claimed invention is directed to a synthetic leather comprising polyurethane layers, hydroxyl modified silicone containing compounds, urethane thickeners and silicone surfactants.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the references teach all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. adhesion resistance would implicitly be achieved by a composite with all the claimed ingredients.  
If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claim 7, Shimizu in view of Uemura teach the addition of a silicone acrylic copolymer as a wear improver to at least the non-foam layer in film 1 (0097).  At the time of filing it would have been obvious to a person of ordinary skill in the art to add the silicone acrylic copolymer of Uemura to the stain resistant layer of Shimizu to improve wear (0097).
As to claim 8, Shimizu discloses curable silicone resins such as hydroxy containing silicones (0015).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763